UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-7240


ALBERT CURTIS MILLS,

                    Plaintiff - Appellant,

             v.

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; MARYLAND DIVISION OF CORRECTION; LAWRENCE J.
HOGAN, Governor; BOYD K. RUTHERFORD, Lieutenant Governor; JOHN DOE,
Chief of Security; JOHN DOE, Major; CAPTAIN WALTER ISER; LIEUTENANT
THOMAS SAWYERS; LIEUTENANT VAUGHN WHITEMAN; ROBERT L.
GREEN, Secretary; JOHN DOE, Assistant Warden; SERGEANT APRIL CARR;
ICKES, Correctional Officer; JESSE RITCHEY, Correctional Officer II; JASON
ELKINS, Correctional Officer II; RICHARD RODERICK, Correctional Case
Management Manager; JOHN G. SINDY, Correctional Case Management
Specialist; S. JOHNSON, Case Management Specialist; F. TODD TAYLOR,
Executive Director; JEFF NINES, Warden; FRANK BISHOP; STEPHEN T.
MOYER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:20-cv-00432-DKC)


Submitted: January 26, 2022                                  Decided: February 9, 2022


Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Albert Curtis Mills appeals the district court’s order granting Appellees’ motions to

dismiss Mills’ complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Mills v. Md. Dep’t of

Pub. Safety, No. 8:20-cv-00432-DKC (D. Md. Aug. 9, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3